Exhibit 10.1
Employment Agreement
This Employment Agreement (this “Agreement”) is dated as of May 8, 2006, and is
made by and between InfrastruX Group, Inc., a Washington corporation
(“Employer”) and Michael T. Lennon (“Employee”).
W I T N E S S E T H:
WHEREAS, Employer and Employee have entered into an Employment Agreement dated
May 6, 2002 (“Prior Agreement”) pursuant to which Employer employs the Employee;
and
WHEREAS, Employer and Employee each have determined that it is desirable to
terminate the Prior Agreement and enter into this Agreement pursuant to which
Employer agrees to continue to employ the Employee and Employee agrees to
continue providing services to the Employer upon the terms and conditions set
forth herein; and
A G R E E M E N T S:
NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Employee hereby agree as follows:
1. EFFECTIVE DATE
This agreement shall be effective as of May 8, 2006.
2. EMPLOYMENT
Employer will continue employing Employee and Employee agrees to continue
employment with Employer as its President and Chief Executive Officer. Employee
will have the authority and will perform the duties customarily performed by the
President and Chief Executive Officer of a corporation which is similar to
Employer and such other duties as may be assigned from time to time by the Board
of Directors of Employer (the “Board”), which relate to the business of
Employer, its subsidiaries, or any business ventures in which Employer or its
subsidiaries may participate. Employee shall report directly to the Board.
So long as Employee is employed by Employer, Employer shall nominate Employee to
serve on the Board.
3. ATTENTION AND EFFORT
Employee will devote his full business time, ability, attention and effort to
Employer’s business and will skillfully serve its interests during the term of
this Agreement; provided, however, that Employee may devote reasonable periods
of time to (a) engaging in personal investment activities, (b) serving on the
board of directors of other corporations, and (c) engaging in charitable or
community service activities, so long as none of the foregoing additional
activities in (a) through (c) materially interfere with Employee’s duties under
this Agreement.
4. TERM
Unless otherwise terminated pursuant to Section 7, Employee’s term of employment
under this Agreement shall expire on the second anniversary of the date of this
Agreement (“Expiration Date”). This Agreement shall automatically be renewed for
successive one-year terms unless the party wishing to terminate this Agreement
does so by providing written notice to the other party no less than six
(6) months prior to the Expiration Date. Upon renewal of this Agreement, the
term “Expiration Date” will refer to the end of the one-year renewal period.

 

 



--------------------------------------------------------------------------------



 



5. COMPENSATION
During the term of this Agreement, Employer agrees to pay or cause to be paid to
Employee, and Employee agrees to accept in exchange for the services rendered
hereunder by him, the following compensation:
5.1 Base Salary
Employee’s compensation shall consist, in part, of an annual base salary of
$400,400 (the “Base Salary”) before all customary payroll deductions. Such
annual base salary shall be paid in substantially equal installments and at the
same intervals as other officers of Employer are paid. The Board (or a committee
thereof) shall determine any increases in the amount of the annual base salary
in future years.
5.2 Bonus
Employee shall be eligible to receive, in addition to the Base Salary, an annual
cash bonus in an amount to be determined by the Board, which bonus shall be
based upon the financial performance of Employer as follows:
(a) In the event Employer achieves a level of financial performance
characterized as “in-the-money” by the Board, Employee shall receive a bonus
payment equal to 20% of the Base Salary.
(b) In the event Employer achieves a level of financial performance
characterized as “target” by the Board, Employee shall receive a bonus payment
equal to 50% of the Base Salary.
(c) In the event Employer achieves a level of financial performance
characterized as “outstanding” by the Board, Employee shall receive a bonus
payment equal to 80% of the Base Salary.
5.3 Equity Compensation
(a) The Board shall grant Employee a combination of restricted stock units and
stock appreciation rights equal to 1.8% of the equity of the Employer on a fully
diluted basis on the date of this Agreement under the terms of Employer’s 2006
Equity Compensation Plan. Such grants shall be subject to the vesting and
exercise provisions set forth on Exhibit A hereto.
(b) Employee, along with such other senior management team of the Employer as
selected by the Board shall be allowed to purchase in the aggregate up to four
percent (4%) of the fully diluted membership interest in InfrastruX Holdings,
LLC, the immediate parent company of Employer, upon the same valuation as TPF
InfrastruX Holdings, LLC. The Board in consultation with Employee shall
determine the amount Employee and each other senior management employee will be
allowed to purchase, any minimum purchase amount and any other terms of such
purchase. Such determination and investment by Employee must be made within
ninety (90) days of the date of this Agreement. As part of such investment
Employee and each other senior management employee who exercises their right to
purchase will be required to become a party to a stockholders agreement
outlining the rights and responsibilities of the Employer’s stockholders,
including drag along and tag along rights in the event of a sale of all or a
portion of InfrastruX Holdings LLC’s ownership interest in Employer, as well as
rights of first refusal and call rights upon termination of employment.
6. BENEFITS
During the term of this Agreement, Employee will be entitled to participate in
all benefit programs as shall be provided or offered from time to time to senior
executive-level employees of Employer, subject to and in accordance with
applicable eligibility requirements.
7. TERMINATION
Employment of Employee pursuant to this Agreement may be terminated as follows:
7.1 By Employer
With or without Cause (as defined below), Employer may terminate the employment
of Employee at any time during the term of employment by giving written notice
to Employee. The notice shall be effective immediately if termination is for
Cause and sixty (60) days later if termination is not for Cause.
7.2 By Employee
Employee may terminate his employment at any time, for any reason, upon giving
sixty (60) days’ prior written notice.

 

2



--------------------------------------------------------------------------------



 



7.3 Automatic Termination
Employee’s employment hereunder shall terminate automatically upon the death or
total disability of Employee. The term “total disability” as used herein shall
mean a long-term disability that entitles Employee to receive long-term
disability benefits under the Employer’s long-term disability plan or policy
applicable to Employee, or in the absence of such a plan or policy, the
Employee’s inability to perform the duties set forth in Section 2 hereof for a
period or periods constituting ninety (90) consecutive calendar days as a result
of physical or mental illness, loss of legal capacity or any other cause beyond
Employee’s control, unless Employee is granted a leave of absence by the Board.
Termination hereunder shall be deemed to be effective (a) at the end of the
calendar month in which Employee’s death occurs or (b) immediately upon a
determination by the Board of Employee’s total disability, as defined herein.
8. TERMINATION PAYMENTS
In the event of termination of the employment of Employee, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this Section 8:
8.1 Termination by Employer
If Employer terminates Employee’s employment without Cause prior to the
Expiration Date, Employee shall be entitled to receive (a) termination payments
equal to one year of Base Salary, and (b) any unpaid Base Salary which has
accrued for services already performed as of the date of termination
(“Termination Date”). If Employee is terminated by Employer for Cause (as
defined in Section 8.4 below), Employee shall not be entitled to receive any of
the foregoing benefits, other than those set forth in clause (b) above.
8.2 Termination by Employee
(a) If Employee resigns for Good Reason prior to the Expiration Date, Employee
shall be entitled to receive the same termination payments and unpaid annual
base salary as provided for in Section 8.1 for a termination without Cause.
“Good Reason” means only any one or more of the following: (1) material breach
by Employer of this Agreement, and its failure to cure such breach within thirty
(30) days after written notice from Employee to Employer specifying in
reasonable detail the alleged breach; (2) reduction, without Employee’s consent,
of Employee’s salary or reduction or elimination of any compensation or benefit
plan benefiting Employee, unless the reduction or elimination of such benefit
plan is generally applicable to all senior executive-level employees (or
employees of a successor or controlling entity of Employer) and unless Employer
reinstates the compensation or benefit within thirty (30) days after written
notice from Employee; (3) assignment to Employee, without his consent, of duties
materially inconsistent with Employee’s position, authority, duties or
responsibilities as contemplated by Sections 2 and 3 hereof (or such higher
level of position, authority, duties or responsibilities as are subsequently
assigned to Employee), which results in a material diminution in such position,
authority, duties or responsibilities; or (4) involuntary relocation of
Employee’s Primary Work Location by more than forty-five (45) miles from
Employee’s current work location. For this purpose “Primary Work Location” means
as of any time the Employee’s primary work location in either Bellevue,
Washington or Pittsburgh, Pennsylvania as elected by the Employee in his
discretion.
(b) In the case of the termination of Employee’s employment by Employee for
other than Good Reason, Employee shall not be entitled to any payments
hereunder, other than those set forth in clause (b) of Section 8.1 hereof.
8.3 Payment Schedule
All payments under this Section 8 shall be made to Employee at the same interval
as payments of salary were made to Employee immediately prior to termination.

 

3



--------------------------------------------------------------------------------



 



8.4 Cause
Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall mean:
(a) willful misconduct on the part of Employee that has a material adverse
effect on Employer and its subsidiaries, taken as a whole;
(b) Employee’s engaging in (i) conduct which could reasonably result in his
conviction of a felony or a crime against Employer, (ii) conduct involving fraud
or moral turpitude, or (iii) substance abuse or other misconduct which would
materially compromise Employer’s reputation or Employee’s ability to perform his
duties;
(c) unreasonable refusal by Employee to perform the duties and responsibilities
of his position in any material respect, unless Employee cures the refusal
within thirty (30) days after receipt of written notice specifying in reasonable
detail the duties and responsibilities not being performed; or
(d) violation of the covenants set forth in Section 10 hereof.
No action, or failure to act, shall be considered willful or unreasonable if the
Employee did it in good faith and with the reasonable belief that his action or
omission was in the best interests of Employer.
9. RECORDS AND CONFIDENTIAL DATA
9.1 Acknowledgement.
The Employee acknowledges that, in connection with the performance of his duties
for the Employer as an employee under the terms of this Agreement, that the
Employer has made and will make available to the Employee, or the Employee will
have access to, certain Confidential Information of the Employer and its
affiliates. The Employee acknowledges and agrees that any and all Confidential
Information learned or obtained by the Employee during the course of the
Employee’s employment by the Employer or otherwise (including, without
limitation, information that the Employee obtained through or in connection with
the Employee’s employment with the Employer prior to the date hereof) whether
developed by the Employee alone or in conjunction with others or otherwise,
shall be and is the property of the Employer and its affiliates.
9.2 Confidentiality Obligations.
The Employee shall at all times keep all Confidential Information confidential
and will not use such Confidential Information other than in connection with the
Employee’s discharge of the Employee’s duties hereunder, and will use reasonable
efforts to safeguard the Confidential Information from unauthorized disclosure.
This covenant is not intended to, and does not limit in any way the Employee’s
duties and obligations to the Employer under statutory and common law not to
disclose or make personal use of the Confidential Information or trade secrets.
9.3 Return of Confidential Information
Promptly, but no later than five (5) business days following the termination of
Employee’s employment with the Employer, the Employee will return to the
Employer all written Confidential Information in his possession which has been
provided to the Employee and the Employee will destroy all copies of any
analyses, compilations, studies or other documents prepared by the Employee or
for the Employee’s use containing or reflecting any Confidential Information.
The Employee shall, upon written request of the Employer and within five
(5) business days of the receipt of such request by the Employee, deliver to the
Employer a document certifying that, to the best of his knowledge, such written
Confidential Information has been returned or destroyed in accordance with this
Section 9.3.
9.4 Definition
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Employer, and any of its
subsidiaries, including, without limitation, the Employer’s contractor,
customer, supplier and vendor lists and information, marketing strategies,
pricing policies or characteristics, product or product specifications, designs,
software systems, leasing costs, cost of equipment, business or business
prospects, plans, proposals, codes, marketing studies, research, reports,
investigations, trade secrets or other information of similar character. For
purposes of this Agreement, Confidential Information shall not include
(i) information which is available to the public, (ii) information obtained by
the Employee from third persons other than employees or Employees of the
Employer, its subsidiaries, the Employer and the Employer’s affiliates not under
agreement to maintain the confidentiality of the same, and (iii) information
which is required to be disclosed by law or legal process.

 

4



--------------------------------------------------------------------------------



 



10. ADDITIONAL COVENANTS
10.1 Non-interference with Accounts
The Employee acknowledges and agrees that the Employer’s customers and
Confidential Information are important business assets of the Employer.
Accordingly, the Employee covenants and agrees that during Employee’s employment
with the Employer, and for one (1) year following termination of Employee’s
employment (the “Post-Termination Period”), the Employee shall not directly or
indirectly, personally or on behalf of any other person, business, corporation,
or entity, sell or otherwise provide or solicit the sale or provision of any
product, process or service in the Field (as defined below) (“Product”), that
competes directly with any Product of the Employer, to any of the Employer’s
customers (“Customers”). For purposes of this Agreement, (i) Field shall mean
the field of construction and other infrastructure services to electric and/or
gas utilities, and (ii) Customers shall mean any customers of the Employer to or
through which the Employer sold or provided any Products during the twelve
(12) month period prior to the termination of the Employee’s employment.
10.2 No Diversion
The Employee covenants and agrees that (i) during the Employee’s employment with
the Employer, and (ii) for the Post-Termination Period, the Employee shall not
intentionally divert or attempt to divert or take advantage of or attempt to
take advantage of any actual or potential business opportunities of the Employer
in which it has current interest or expectancy (e.g., joint ventures, other
business combinations, investment opportunities, relationships with contractors,
customers, suppliers and vendors of the Employer, and other similar
opportunities) which the Employee became aware of as the result of and during
the Employee’s employment with the Employer. Notwithstanding anything to the
contrary in the foregoing, this shall not limit the Employee from investing in
or serving on the board of directors of any entity that is not in the Field.
10.3 Non-competition
The Employee acknowledges and agrees that the Employer’s Confidential
Information is an important business asset of the Employer. In addition, the
Employee acknowledges and agrees that he has and will continue to play an
integral role in the development and maintenance of goodwill between the
Employer and its customers. Accordingly, in order to protect the Employer’s
Confidential Information and customer goodwill, the Employee covenants and
agrees that (i) during the Employee’s employment with the Employer, and (ii) for
the Post-Termination Period, the Employee shall not knowingly directly or
indirectly own an interest in, operate, join, control, advise, consult to, work
for, serve as a director or manager of, have a financial interest in, or
participate in any corporation, partnership, proprietorship, firm, association,
person, or other entity that engages (or engaged) in the Field (“Employer
Activities”). This Covenant applies to Employer Activities in any territory or
jurisdiction in which the Employer is doing business or is making an active
effort to do business during the term of the Employee’s service. This Covenant
does not prohibit the Employee from (i) being employed by or acting as a
consultant or otherwise providing services to an employer in the construction
industry in general, so long as he personally does not perform any services or
otherwise engage in the Field and does not use or disclose any Confidential
Information in connection therewith, or (ii) the mere passive ownership of less
than one percent (1%) of the outstanding stock of any public corporation as long
as the Employee is not otherwise in violation of this Covenant.
10.4 Non-recruitment
The Employee agrees that the Employer has invested substantial time and effort
in assembling its present workforce. Accordingly, the Employee covenants and
agrees that during Employee’s employment with the Employer and for the
Post-Termination Period, the Employee shall not directly or indirectly entice or
solicit any of the Employer’s employees or contractors to leave their employment
or engagement with the Employer.

 

5



--------------------------------------------------------------------------------



 



11. ENFORCEMENT OF COVENANTS
11.1 Remedies
The Employee acknowledges that should he violate any of the covenants contained
in Sections 9 and 10 above (collectively “Covenants”), it will be difficult to
determine the resulting damages to the Employer and, in addition to any other
remedies the Employer may have, the Employer shall be entitled to seek temporary
injunctive relief without being required to post a bond and permanent injunctive
relief without the necessity of proving actual damage. The Employer may elect to
seek one or more of these remedies at the Employer’s sole discretion on a case
by case basis. Failure to seek any or all remedies in one case shall not
restrict the Employer from seeking any remedies in another situation. Such
action by the Employer shall not constitute a waiver of any of the Employer’s
rights.
11.2 Severability and Modification of Any Unenforceable Covenant
It is the parties’ intent that each of the Covenants be read and interpreted
with every reasonable inference given to its enforceability. However, it is also
the parties’ intent that if any term, provision or condition of the Covenants is
held to be invalid, void or unenforceable, the remainder of the provisions
thereof shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Finally, it is also the parties’ intent that if it is
determined that any of the Covenants are unenforceable because of overbreadth,
then the Covenants shall be modified so as to make such Covenants reasonable and
enforceable under the prevailing circumstances.
11.3 Construction
Any reference to the Employer in this Section 11 shall include the Employer and
all of its subsidiaries.
11.4 Tolling
In the event of the breach by the Employee of any Covenant, the running of the
period of restriction shall be automatically tolled and suspended for the amount
of time that the breach continues, and shall automatically recommence when the
breach is remedied so that the Employer shall receive the benefit of the
Employee’s compliance with the Covenants. This Section 11.4 shall not apply to
any period for which the Employer is awarded and receives actual monetary
damages for breach by the Employee of a Covenant with respect to which this
Section 11.4 applies.
12. NOTICE AND CURE OF BREACH
Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, the party asserting the breach of this Agreement shall give
the other party at least (30) thirty days’ prior written notice of the existence
and the nature of such breach before taking further action hereunder and shall
give the party purportedly in breach of this Agreement the opportunity to
correct such breach during the 30-day period.
13. FORM OF NOTICE
All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

     
If to Employee:
  Michael T. Lennon
939 18th Avenue East
Seattle, WA 98112
 
   
If to Employer:
  InfrastruX Group, Inc.
Skyline Towers
10900 N.E. Fourth Ave., Suite 1900
Bellevue, WA 98004
Attn: Chief Operating Officer

 

6



--------------------------------------------------------------------------------



 



     
Copy to:
  InfrastruX Holdings, LLC
c/o Tenaska Power Fund, L.P.
1044 North 115th Street, Suite 400
Omaha, NE 68154-4446
Attention: Daniel Lonergan

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.
14. INDEMNIFICATION
Employer shall defend, indemnify and hold Employee harmless from any and all
liabilities, obligations, claims or expenses which arise in connection with or
as a result of Employee’s service as an officer, employee or director of the
Employer and/or any of its affiliates and subsidiaries to the fullest extend
allowed by law. The Employer shall assure that Employee remains covered by the
Employer’s policies of directors’ and officers’ liability insurance for six
years following the date of termination of the last position (employee, officer
or director) to terminate.
15. ASSIGNMENT
This Agreement is personal to Employee and shall not be assignable by Employee.
Employer may assign its rights hereunder to (a) any corporation resulting from
any merger, consolidation or other reorganization to which Employer is a party
or (b) any corporation, partnership, association or other person to which
Employer may transfer all or substantially all of the assets and business of
Employer existing at such time. All of the terms and provisions of this
Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.
16. WAIVERS
No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.
17. ARBITRATION
Any controversies or claims arising out of or relating to this Agreement shall
be fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
“AAA Rules”), conducted by one arbitrator either mutually agreed upon by
Employer and Employee or chosen in accordance with the AAA Rules, except that
the parties thereto shall have any right to discovery as would be permitted by
the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. The prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
18. AMENDMENTS IN WRITING
No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by Employer and
Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.

 

7



--------------------------------------------------------------------------------



 



19. APPLICABLE LAW
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.
20. SEVERABILTTY
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.
21. HEADINGS
All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting this
Agreement.
22. COUNTERPARTS
This Agreement, and any amendment or modification entered into pursuant to
Section 18 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
23. ENTIRE AGREEMENT
This Agreement comprises the entire agreement between the parties hereto
relating to the subject matter hereof and, supersedes, cancels and annuls all
previous agreements, including the Prior Agreement between the Employer (and/or
its predecessors) and Employee, as the same may have been amended or modified,
and any right of Employee thereunder other than for compensation accrued
thereunder as of the date hereof, and supersedes, cancels and annuls all other
prior written and oral agreements between Employee and Employer or any
predecessor thereto. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the retention of
Employee by Employer and may not be contradicted by evidence of any prior or
contemporaneous agreement.
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

            /s/ MICHAEL T. LENNON       MICHAEL T. LENNON            INFRASTRUX
GROUP, INC.
      By:   /s/ RICHARD SCHWARTZ         RICHARD SCHWARTZ        CHIEF
OPERATIONS OFFICER   

 

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A

•   Awards will vest 75% based on performance and 25% based on time

•   Time-based awards of SARS and RSUs vest at the rate of 25% per year on the
1st — 4th anniversaries of grant or upon the earlier occurrence of a liquidity
event

•   Shares subject to vested RSUs will be delivered only upon the earlier of a
liquidity event or termination of employment

•   Performance-based awards will vest at the liquidity event according to the
following schedule, based on the return to its total equity investment:

If liquidity event is within first year then l.25X
If liquidity event is after firs year but before second year, then 1.50X;
If liquidity event is after second year but before third year, then l.75X; and
If liquidity event is after the third year, then 2X

•   Any awards that vest prior to a liquidity event cannot be exercised until
the earlier of a liquidity event or termination of employment

•   Base price for SARs will equal the fair market value of a share of the new
Company based on the value of the equity at the time of the transaction

•   SARs expire 10 years from grant

•   Treatment upon termination:

  •   Death/Disability/Retirement: Forfeiture of unvested awards/ vested SARs
exercisable, RSU shares deliverable     •   Without Cause: Forfeiture of
unvested awards/ vested SARs exercisable/RSUs deliverable     •   Cause:
Forfeiture of vested and unvested awards

  •   Resignation: Forfeiture of unvested awards/ vested SARs exercisable/RSUs
deliverable

•   Shares delivered upon exercise of vested awards will be subject to the
following call rights:

  •   At fair market value (as determined by Board) if termination is without
cause, for good reason, death, disability or retirement

  •   Fair market value less five % if termination is resignation not for good
reason

  •   Call right will expire 180 days after an initial public offering of the
company

•   Put right at fair market value will apply in the event of death

 

9



--------------------------------------------------------------------------------



 



Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made and entered
into effective as of December 31, 2008 (the “Amendment Date”) by and between
InfrastruX Group, Inc. (The “Employer”) and Michael Lennon (the “Employee”).
W I T N E S S E T H
WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated May 8, 2006 (the “Original Agreement”); and
WHEREAS, the Company and the Executive wish to amend the Original Agreement in a
manner intended to ensure compliance with Section 409A of the Internal Revenue
Code (“Section 409A”) as set forth in this Amendment effective as of the
Amendment Date;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and the Executive hereby agree and amend the Original
Agreement as follows:
1. Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings given such terms in the Original Agreement. The
Original Agreement, as amended by this Amendment, is referred to as the
“Agreement.”
2. Amendments.
(a) To the extent applicable, it is intended that the Agreement comply with the
provisions of section 409A. The Agreement will be administered and interpreted
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A will have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A).
(b) Any annual bonus or incentive award payable under the Agreement shall be
paid to the Executive in the year following the year for which it is earned (or,
in the case of any award payable with respect to a performance period that
includes more than one year, in the year following the last year in the
performance period).
(c) If a termination of the Executive’s employment does not result in a
“separation from service” within the meaning of Section 409A, then for purposes
of determining the timing of payment, termination shall not be considered to
occur until the Executive has incurred such a separation for service. This
paragraph shall not affect the determination of the Executive’s entitlement to
any payment or benefit, but only the timing thereof.
(d) With respect to expenses eligible for reimbursement under the terms of the
Agreement, (i) the amount of such expenses eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year and (ii) any reimbursements of such expenses shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A.

 

1



--------------------------------------------------------------------------------



 



2. Amendment Governs in the Case of Conflict. In the event that any terms or
provisions of the Original Agreement conflict or are inconsistent with the terms
and provisions of this Amendment, the terms of this Amendment shall govern and
control.
3. No Further Modification. Except as amended hereby, the Original Agreement
remains unmodified and in full force and effect.
4. Governing Law; Jurisdiction. This Amendment and the rights and obligations of
the parties hereunder shall be interpreted, construed, and enforced in
accordance with the laws of the United States of America and the State of
Washington.
5. Counterparts. This Amendment is being executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
effective as of the Amendment Date.

            COMPANY

InfrastruX Group, Inc.
      By:   /s/ Doug Madison         Name:   Doug Madison        Title:   Chief
Financial Officer        EMPLOYER
      By:   /s/ Michael Lennon         Name: Michael Lennon             

 

2